 



Exhibit 10.22
November 23, 2005
Mr. David Holmberg
Dear David:
I very much appreciate the talent, expertise and strength that you have brought
to Jo-Ann Stores, Inc. I am counting on you to help me provide a strong bridge
while we rebuild the leadership team.
As we have discussed, I will be hiring a President and CEO. David, you have
contributed greatly since you arrived and we both anticipate and desire a long
term relationship. However, I also understand that these are uncertain times for
you and I want to give you peace of mind about your financial benefits should
circumstances change at Jo-Ann Stores.

  1.   As the Company has decided to hire a President and CEO, we acknowledge
that there is a risk that either you or the Company may conclude that your
continued employment may not be in its best interest. Therefore:

  a.   Should you decide to terminate your employment at any time between the
sixth and the twelfth month anniversary of the start date of the new President,
the Company agrees to pay your base salary for 24 months, in a lump sum,
contingent on the execution of a complete letter agreement including a
non-compete covenant and a non-solicitation covenant. We would anticipate that
you would provide at least 30 days’ notice should you decide to trigger this
agreement;     b.   You will not be eligible for the stock acceleration or
payment of target incentive as detailed in your current employment agreement;  
  c.   The Company will also provide continuation of benefits (except long term
disability) through the earlier of 24 months or the date you become benefit
eligible with a new employer;     d.   The Company agrees to provide continued
car allowance through the earlier of 24 months or your new employment date; and
    e.   The Company will provide outplacement with a reputable firm.

  2.   Should the Company decide to terminate your employment at any time
between the date of this letter and 24 months after the hire date of the new
President, you will receive the same salary continuation and benefits as above,
provided, however that if such termination by the Company occurs prior to
November 30, 2006, both cash retention payments totaling $230,000, provided
under the retention agreement dated November 18, 2005, will be guaranteed.
Thereafter, your existing employment agreement would be in effect.

David, your continued dedication is important to Jo-Ann’s success. I am happy to
provide this special incentive for you to remain with us through our transition
and hopefully beyond.

 



--------------------------------------------------------------------------------



 



              Sincerely,    
 
            JO-ANN STORES, INC.    
 
           
By:
  /s/ Alan Rosskamm                   Alan Rosskamm
CEO, President, Chairman of the Board    
 
            Dated:   November 23, 2005    
 
           
AGREED
  TO:        
 
           
By:
  /s/ David Holmberg                   David Holmberg    
 
            Dated:   November 23, 2005    

 